628 P.2d 628 (1981)
The PEOPLE of the State of Colorado, Plaintiff,
v.
Michael D. McKNIGHT, Defendant.
No. 81CA0213.
Colorado Court of Appeals, Div. I.
April 16, 1981.
SMITH, Judge.
This is a non-adversary review under C.A.R. 4(d)(3) and (4), pursuant to § 18-1-409.5, C.R.S.1973 (1979 Cum.Supp.). The sentence imposed by the trial court, eighteen months incarceration is below the presumptive range of two to four years for the offense of fraudulent use of credit devices to which the defendant entered a plea of guilty.
The record before this court supports the findings of the trial court that there were in fact extraordinary mitigating circumstances supporting the imposition of a sentence below the presumptive range.
However, we note that the trial court deleted from the judgment of conviction, sentence, and mittimus the requirement that the defendant serve one year of parole at the conclusion of his sentence. Section 18-1-105(1)(a), or § 18-1-105(6) C.R.S.1973 (1978 Repl. Vol. 8) does not authorize the trial court to eliminate the requirement of one year of parole. The cause is therefore remanded with directions that the trial court issue an amended judgment of conviction, sentence, and mittimus in conformity herewith. When so amended, the sentence is affirmed.
COYTE and VAN CISE, JJ., concur.